CATHEDRAL GREEN, INC. v. DOROTHY
                 HUGHES ET AL.
                    (AC 38469)
              DiPentima, C. J., and Prescott and Mullins, Js.

                                  Syllabus

The plaintiff landlord sought, by way of a summary process action, to obtain
    possession of an apartment that it had rented to the defendant tenant.
    The plaintiff and the defendant entered into a stipulated judgment pursu-
    ant to which the court rendered a judgment of possession in favor of
    the plaintiff and a stay of execution. In accordance with the stipulated
    judgment, the plaintiff agreed to allow the defendant and her minor
    child to remain in the apartment during the stay provided that, inter
    alia, the defendant no longer allow the child’s father, M, a nonparty to
    the lease who previously had resided in the apartment and allegedly
    sold drugs there, to enter the premises, and that the defendant call
    the police should M enter the premises in the defendant’s presence.
    Subsequently, the plaintiff sought an order of execution on the ground
    that M was seen on the premises with the defendant’s knowledge and
    acquiescence. The evidence demonstrated that M was in the defendant’s
    apartment and that he was recorded by a security camera following the
    defendant into the apartment. The trial court granted the plaintiff’s
    request for an order of execution, finding that the defendant wilfully
    violated the stipulated judgment. On appeal to this court, the defendant
    claimed that the trial court improperly had relied on facts that were
    not in evidence or that were not supported by the record, and failed to
    properly adjudicate the defendant’s equitable nonforfeiture defense.
    Held:
1. The defendant failed to demonstrate that the trial court’s material factual
    findings were clearly erroneous: this court could not conclude, in light
    of its review of the record, that the trial court impermissibly inferred
    that the plaintiff had encountered problems involving M’s presence on
    the premises or that the stipulation was not entered into in light of
    those problems; moreover, allowing for all reasonable inferences, the
    court’s description of the events depicted in the photographs from the
    security camera was not clearly erroneous, and, to the extent that there
    was any misstatement by the court regarding those events, it was harm-
    less in light of the other undisputed evidence establishing that M was
    observed in the defendant’s apartment with her knowledge and consent
    and that she never called the police to report his presence.
2. The trial court having applied the three part test established in Fellows
    v. Martin (217 Conn. 57) for determining whether a defendant is entitled
    to equitable relief from forfeiture of a tenancy, it recognized and applied
    the correct legal standard in considering the defendant’s equitable non-
    forfeiture defense.
3. The trial court properly found that the defendant’s breach of the stipulated
    judgment was wilful, the evidence having demonstrated that the defen-
    dant knowingly, voluntarily, and deliberately allowed M to be on the
    premises; the defendant never disputed that she invited M to her apart-
    ment, that she initially tried to hide his presence from other residents,
    and that she knew his presence was in violation of the stipulated judg-
    ment, and photographs from the security camera showed the defendant
    permitting M to enter the premises.
            Argued March 28—officially released July 18, 2017

   (Appeal from Superior Court, judicial district of
Hartford, Housing Session, Woods, J. [judgment]; Hon.
 Joseph H. Pellegrino, judge trial referee [request for
     execution]; Rubinow, J. [motion for use and
                    occupancy].)
                             Procedural History
   Summary process action brought to the Superior
Court in the judicial district of Hartford, Housing Ses-
sion, where the defendant William Moore was defaulted
for failure to appear; thereafter, the court, Woods, J.,
rendered judgment of possession for the plaintiff and
stayed execution in accordance with the parties’ stipu-
lated agreement; subsequently, the court, Hon. Joseph
H. Pellegrino, judge trial referee, granted the plaintiff’s
request for execution of the judgment and granted an
equitable stay of execution to the named defendant,
and the named defendant appealed to this court; there-
after, the court, Rubinow, J., granted the named defen-
dant’s motion for use and occupancy. Affirmed.
  Sally R. Zanger, with whom was Katrina R. Cessna,
for the appellant (named defendant).
  James P. Sexton, with whom were Matthew C. Eagan
and, on the brief, Michael H. Clinton, for the appel-
lee (plaintiff).
                          Opinion

  PRESCOTT, J. The present appeal arises from a sum-
mary process action that initially was settled in Novem-
ber, 2014, by way of a stipulated judgment. In
accordance with that stipulation, the court rendered a
judgment of possession in favor of the plaintiff, Cathe-
dral Green, Inc., execution of which it stayed through
the end of January, 2017. During the stay, the plaintiff
agreed to allow the defendant, Dorothy Hughes, and
her minor child to remain in the defendant’s apartment
provided that, inter alia, the defendant no longer allow
William Moore, her child’s father and a nonparty to the
lease, to have access to the premises, which included
both the apartment and the common areas of the prop-
erty.1 The defendant now appeals from the trial court’s
postjudgment ruling of October 5, 2015, in which the
court found that the defendant wilfully had violated the
terms of the stipulated judgment. As a result, the court
ordered execution of the judgment of possession.2 The
defendant claims on appeal that the court improperly
(1) relied upon facts that were not in evidence or that
were not supported by the record, and (2) failed to
adjudicate properly the defendant’s equitable nonforfei-
ture defense.3 We disagree and affirm the judgment of
the trial court.
   The following facts, which the court either set forth
in its decision or are undisputed, and procedural history
are relevant to our resolution of the defendant’s claims.
The defendant is a single mother who resides with her
minor daughter in a subsidized apartment that is part
of a housing complex, Cathedral Green, owned and
operated by the plaintiff. In June, 2014, the plaintiff
commenced the underlying action seeking to evict the
defendant on the ground that she violated the terms of
her lease. In particular, the plaintiff alleged that the
defendant had allowed Moore to reside in the apartment
despite the fact that he was not an authorized occupant
under the lease. Further, the plaintiff alleged that Moore
had ‘‘been coming and going on several occasions using
the defendant’s keys to enter the premises and has a
lot of visitors meeting him briefly at the premises on
several occasions during the day and night to transact
illegal drug sales.’’ According to the plaintiff, the defen-
dant failed to cure the lease violations after she was
notified of them by the plaintiff.
  On November 25, 2014, the date set for the summary
process trial, the parties, each of whom was represented
by counsel, filed a joint motion for a stipulated judg-
ment, which was accepted by the court, Woods, J.
According to the parties’ stipulation, the defendant
agreed to pay reasonable use and occupancy payments
going forward, and to repay $890 in unpaid rent in
accordance with a repayment plan the parties agreed
to ‘‘work out’’ by the end of the following month and
to present to the court as a modification of the parties’
stipulated agreement. The stipulation also provided that
the defendant agreed to abide by all of the terms, rules,
and conditions contained in the original lease with the
plaintiff except as specifically modified by the terms
of the stipulation.
   Of particular relevance to the present appeal, the
defendant agreed in the stipulated judgment to the fol-
lowing: ‘‘[S]he shall not allow or permit [Moore] to enter
her unit or accompany her in the common areas of the
property, including all outside areas and the parking
lot. The defendant agrees that [Moore] is a trespasser
and both Catholic Family Charities and [the Department
of Children and Families] agree that [Moore] should
not be allowed on the plaintiff’s premises. As such, [the]
defendant shall have an affirmative obligation to call
the police should he enter the premises or the common
areas in her presence. Further, the defendant agrees
that if [Moore] is to visit the defendant’s minor daughter,
the visit or transfer shall occur off of the plaintiff’s
premises, including the common areas, driveway and
parking lots. [The defendant] agrees that [the] plaintiff
may treat [Moore] as a trespasser and call the police
to keep him off of the premises.’’ If the defendant was
able to make all payments, as agreed, and to comply
with all the other conditions of the stipulation, the plain-
tiff agreed to reinstate her as a tenant in good standing
‘‘on the earlier of the first day of the second month
following full payment or February 1, 2017, but in no
event sooner than December 31, 2015.’’
   On July 27, 2015, however, the plaintiff filed an affida-
vit with the court noting the defendant’s noncompliance
with the terms of the stipulated judgment and seeking
an order of execution. The affidavit, signed by the plain-
tiff’s property manager, Crystal Wise, stated that,
despite the defendant’s promise not to allow Moore on
the premises, Moore had been observed ‘‘coming and
going into the defendant’s apartment and on the prem-
ises with the [defendant’s] knowledge and acqui-
esce[nce].’’
   The court scheduled a hearing on the plaintiff’s
request for execution, which took place on September
8, 2015. At that hearing, the court heard testimony from
the defendant; Wise; Kimberly May-Bailey, the director
of community services at Catholic Charities, which
oversees program services provided to some of Cathe-
dral Green’s tenants;4 and Michelle Simon, a senior fam-
ily specialist at Catholic Charities assigned to
Cathedral Green.
   May-Bailey testified that she and Simon observed
Moore on the premises on July 9, 2015, after the stipu-
lated judgment was in effect. She recounted that they
were in the office at Cathedral Green when they
received a phone call from a tenant regarding an issue
at the playground. The women found the defendant’s
daughter at the playground unattended and escorted
her back to the defendant’s apartment because children
were not supposed to play at the playground unat-
tended. At that time, May-Bailey and Simon observed
Moore inside the defendant’s apartment with the defen-
dant. When they confronted the defendant with the fact
that his presence violated the stipulation, the defendant
indicated that she was preparing Moore a birthday din-
ner. The women alerted the property manager of
Moore’s presence.
   Wise testified regarding photographs that were taken
from security camera video footage which showed
Moore following the defendant into the premises on
July 3, 2015. Wise was familiar with Moore and could
identify him in the photographs because of an encounter
she had with him in early June, 2015, when he attempted
to enter the premises allegedly to deliver a birthday
present and she was alerted by a maintenance worker
and asked him to leave. The court admitted three of
the five photographs into evidence.
  In her own testimony, the defendant acknowledged
that she had signed the stipulated agreement in this
matter with the assistance of an attorney, who had
advised her regarding the terms of the agreement. She
never informed her attorney that she did not understand
the agreement. She admitted that the defendant was in
her apartment with her on July 9, 2015. She never dis-
puted that she had been preparing Moore a dinner for
his birthday or suggested that he had shown up at the
apartment uninvited. She also admitted that he was on
the premises on other dates, including on July 3, 2015,
when he followed her into the building, and that she
had never, at any time, called the police to have him
removed from the premises.
  The court granted the defendant’s request to file a
posthearing brief, with a reply from the plaintiff to fol-
low. The defendant filed her brief on September 15,
2015, and the plaintiff filed its reply on September
23, 2015.
  In her posttrial memorandum, the defendant argued
that the doctrine of equitable nonforfeiture should bar
dispossession in this case because, even if the defen-
dant violated the stipulated judgment, the harm to the
defendant and her child in losing their rent-subsidized
housing and the attendant stability it afforded far out-
weighed any harm to the plaintiff, which harm she char-
acterized as being limited to the inconvenience of
having to make phone calls to the police to keep Moore
off of the premises.
  The plaintiff took the position that the court was
bound to enforce a validly rendered stipulated judgment
and that, because the evidence demonstrated that the
defendant had violated the agreement, the plaintiff was
entitled to execution as a matter of law. With respect to
the equitable nonforfeiture defense, the plaintiff argued
that a balancing of all the equities actually favored the
plaintiff. Further, it argued that the harm caused by the
defendant’s wilful violations of the stipulated
agreement went beyond simply the harm and inconve-
nience to the plaintiff, and included potential harm to
other tenants in allowing a trespasser and alleged drug
dealer onto the premises.
   On October 5, 2015, the court, Hon. Joseph H. Pelle-
grino, judge trial referee, issued a memorandum of
decision granting the plaintiff’s request for an order
of execution, finding that the defendant wilfully had
violated the stipulation by continuing to allow Moore
on the premises and by failing to call the police as she
had agreed to do. The court considered and rejected
the defendant’s equitable defense, finding, on balance,
that the various factors did not weigh in favor of the
defendant. Although it overruled the defendant’s objec-
tion to an order of execution, it granted an equitable
stay until January 1, 2016, in order to give the defendant
time to secure new living arrangements for herself and
her child. This appeal followed.
                             I
  The defendant first claims that the court’s decision
improperly relied upon facts that were not in evidence
or that were not supported by the record. The plaintiff
counters that the facts challenged by the defendant
were not dispositive of the issue before the court and,
thus, even if there was some error with regard to the
disputed findings, it was harmless. We conclude that
the defendant has failed to demonstrate that any of the
court’s material factual findings were clearly erroneous.
    We begin by setting forth our standard of review,
which is well settled. ‘‘If the factual basis of the court’s
decision is challenged, our review includes determining
whether the facts set out in the memorandum of deci-
sion are supported by the evidence or whether, in light
of the evidence and the pleadings in the whole record,
those facts are clearly erroneous.’’ (Internal quotation
marks omitted.) Juliano v. Juliano, 96 Conn. App. 381,
385, 900 A.2d 557, cert. denied, 280 Conn. 921, 908 A.2d
544 (2006).
   The defendant first takes issue with the court’s state-
ment that the parties agreed to the stipulation ‘‘[i]n light
of the problems that the plaintiff has encountered with
[Moore] . . . .’’ The defendant contends that the record
is silent as to why the parties decided to agree on the
stipulation and that there was no evidence of any actual
problems involving Moore, only the unsubstantiated
allegations in the plaintiff’s summary process com-
plaint. The defendant argues that the court simply
assumed that the allegations in the complaint, particu-
larly the allegations of drug dealing on the premises,
were true, ‘‘despite the execution of a stipulated
agreement that means that the parties decided not to
test the allegations of the complaint.’’
   The court, however, never stated at the hearing or
in its written decision that it was treating the allegations
in the summary process complaint as true. The court
never references any particular allegation from the com-
plaint. The court’s reference in its memorandum to
‘‘problems’’ is more properly understood in the context
of the preceding finding that those managing the hous-
ing complex did not want Moore on the premises. The
defendant does not challenge that finding, which is
clearly supported by the record. Moreover, the defen-
dant seems to ignore that, in the stipulation, the defen-
dant acknowledges that Moore was a trespasser on the
premises, which status alone would have provided a
sufficient basis for the court to describe his presence
as a ‘‘problem’’ for the plaintiff. The court, however,
never elaborated regarding the reasons for the plaintiff
not wanting Moore on the property. In fact, when the
plaintiff’s attorney referenced Moore’s alleged drug
dealing during his argument, the court clearly indicated
that that was an issue that was not before the court
and that there was no evidence before the court regard-
ing those allegations.
   Certainly, in its role as the trier of fact, the court
was permitted to draw any reasonable factual inference
from the evidence, whether direct or circumstantial. In
light of our review of the record as a whole, we cannot
conclude that the court impermissibly inferred that the
plaintiff had encountered problems involving Moore’s
presence on the premises or that the stipulation was
not entered into ‘‘in light of’’ those problems. The defen-
dant’s suggestion that the court’s statement was some-
how clearly erroneous and also so relevant that it
tainted the court’s consideration of the issues before
it simply lacks any merit.
   The defendant also takes issue with the court’s find-
ing that ‘‘[t]here were pictures from security videos,
introduced by [Wise], that show [Moore] entering the
building and the defendant holding the door for him
to enter.’’ (Emphasis added.) The defendant argues that
none of the photographs entered into evidence actually
shows the defendant ‘‘holding the door’’ for Moore. We
conclude that, allowing for all reasonable inferences,
the court’s description of the events depicted in the
photographs was not clearly erroneous, and, to the
extent that there was any misstatement, it was harmless
in light of the other undisputed evidence establishing
that, on a separate date, Moore was observed in the
defendant’s apartment with her knowledge and consent
and that she never called the police seeking Moore’s
removal from the premises at any time. Furthermore,
whether she held the door open for Moore on that
particular date or simply let him enter behind her was
only marginally relevant to the material issue before
the court.
   The two photographs at issue were marked as plain-
tiff’s exhibits four and five. They each contained date
and time stamps. It is undisputed that exhibit four
shows the defendant at the front door of the building
with Moore following close behind. The next photo,
taken less than three seconds later, shows Moore nearly
at the door, which is now swung wide open. Given
the short period of time that elapsed between the two
photos, and the fact that no one else is shown between
the defendant and Moore, it is not unreasonable to infer
that the defendant was either holding the door open or
was aware that Moore was close behind and entering
the premises. The defendant herself testified that Moore
was on the premises with her knowledge on July 3,
2015, the date the photographs were taken.
   Even if we agreed with the defendant that the court’s
finding was clearly erroneous, which we do not, the
defendant cannot demonstrate that the court’s specific
finding that she held the door open played a significant
role in the court’s decision that the defendant had vio-
lated the terms of the stipulated judgment, and, thus,
any error was harmless. After all, the testimony of
Simon and May-Bailey, each of whom testified regard-
ing Moore’s presence in the defendant’s apartment for
a birthday dinner, is far more damaging.
  The remainder of the defendant’s arguments in sup-
port of this claim are equally unavailing and warrant
no further discussion. In sum, we are utterly uncon-
vinced that the court’s decision was rendered on the
basis of clearly erroneous factual findings, and, if any
misstatements exist, they were immaterial to the court’s
analysis of the issues before it and, thus, harmless.
                           II
  The defendant also claims that the court failed to
adjudicate properly her defense of equitable nonforfei-
ture. Although there are several aspects to the defen-
dant’s claim, we need address only two.5 First, we
consider whether the court failed to apply the correct
legal standard. Second, we address whether the court
improperly determined that the defendant’s breach of
the stipulation was wilful. We conclude that the court
both applied the correct legal framework and properly
exercised its discretion by rejecting the defendant’s
equitable defense.
  We begin by setting forth the applicable standards of
review and legal principles relevant to the defendant’s
equitable nonforfeiture defense. To the extent that the
defendant challenges whether the court chose and
applied the correct legal standard in addressing her
equitable defense, this raises a question of law over
which our review is plenary. See Mirjavadi v. Vakilza-
deh, 310 Conn. 176, 183, 74 A.3d 1278 (2013) (‘‘[i]t is
well established that [t]he . . . determination of the
proper legal standard in any given case is a question
of law subject to our plenary review’’ [internal quotation
marks omitted]). Any challenge to how the court exer-
cised its equitable authority, however, is entitled to
considerable deference. ‘‘We employ the abuse of dis-
cretion standard when reviewing a trial court’s decision
to exercise [or not exercise] its equitable powers. . . .
Although we ordinarily are reluctant to interfere with
a trial court’s equitable discretion . . . we will reverse
[if] we find that a trial court acting as a court of equity
could not reasonably have concluded as it did . . . or
to prevent abuse or injustice. In reviewing claims of
error in the trial court’s exercise of discretion in matters
of equity, we give great weight to the trial court’s deci-
sion. . . . [E]very reasonable presumption should be
given in favor of its correctness. . . . The ultimate
issue is whether the court could reasonably conclude
as it did.’’ (Citations omitted; internal quotation marks
omitted.) Presidential Village, LLC v. Phillips, 325
Conn. 394, 407, 158 A.3d 772 (2017).
   In determining whether a defendant is entitled to
equitable relief from forfeiture of a tenancy, our
Supreme Court has reiterated that courts should look
to the test arising from its decision in Fellows v. Martin,
217 Conn. 57, 66–67, 584 A.2d 458 (1991). See Presiden-
tial Village, LLC v. Phillips, supra, 325 Conn. 406–407.
In Fellows, the court clarified that, under Connecticut
law, ‘‘equitable defenses and counterclaims implicating
the right to possession are available in a summary pro-
cess proceeding.’’6 Fellows v. Martin, supra, 62. The
court in Fellows also made clear, however, that ‘‘[a]
court of equity will apply the doctrine of clean hands
to a tenant seeking such equitable relief; thus, a tenant
whose breach was ‘wilful’ or ‘grossly negligent’ will not
be entitled to relief.’’ Id., 67.
   Accordingly, Fellows established that an equitable
nonforfeiture defense can succeed only if ‘‘(1) the ten-
ant’s breach was not [wilful] or grossly negligent; (2)
upon eviction the tenant will suffer a loss wholly dispro-
portionate to the injury to the landlord; and (3) the
landlord’s injury is reparable.’’ (Emphasis added.) Cum-
berland Farms, Inc. v. Dairy Mart, Inc., 225 Conn. 771,
778, 627 A.2d 386 (1993), citing Fellows v. Martin, supra,
217 Conn. 66–67. This enumerated test, formulated from
the holding in Fellows, is stated in the conjunctive, and,
therefore, the failure of any prong of that test means
that equitable relief is unavailable. See Presidential
Village, LLC v. Phillips, supra, 325 Conn. 410–11
(reversing trial court’s granting of equitable relief to
tenant because court engaged in improper balancing of
harm under prong two); see also BNY Western Trust
v. Roman, 295 Conn. 194, 207 n.11, 990 A.2d 853 (2010)
(limiting appellate review to one element of conjunctive
test); Berzins v. Berzins, 105 Conn. App. 648, 654, 938
A.2d 1281 (same), cert. denied, 289 Conn. 932, 958 A.2d
156 (2008). The burden of establishing an equitable
defense in a summary process action falls on the party
asserting that defense. See, e.g., Lynwood Place, LLC
v. Sandy Hook Hydro, LLC, 150 Conn. App. 682, 690,
92 A.3d 996 (2014) (holding summary process defendant
had burden of proving its equitable defense of laches.)
                            A
   Turning to the defendant’s arguments, to the extent
that she suggests that the trial court failed to apply
the correct legal standard in considering her equitable
defense, we reject that aspect of her claim. As the defen-
dant correctly sets forth in her brief, the standard that
applies is well settled. As set forth previously, the legal
framework discussed in Fellows and the aforemen-
tioned three part test are the applicable legal standards
that a court must apply in considering a properly raised
claim of equitable nonforfeiture in a summary process
action. The court did so in this case.
   In its memorandum of decision, the court clearly
identifies that the defendant sought to have it exercise
its equitable powers to prevent a forfeiture by the defen-
dant under the facts of this case. The court cites to
Fellows and indicates that it must consider the wil-
fulness of the defendant’s breach, whether an eviction
would cause disproportionate injury to the defendant
when compared to the plaintiff’s injury, and whether
any injury to the plaintiff is reparable. Although the
court discusses in limited detail only the first and last
elements, it clearly states that, in reaching its decision,
it considered all of the equitable factors argued by the
defendant. The defendant has not shown otherwise. See
Equity One, Inc. v. Shivers, 310 Conn. 119, 132, 74 A.3d
1225 (2013) (noting presumption that court of general
jurisdiction acts ‘‘only after due consideration, in con-
formity with the law and in accordance with duty’’
[internal quotation marks omitted]). Accordingly, on
the basis of the record before us, we conclude that
the court both recognized and applied the proper legal
standard in this case.
                            B
  Finally, the defendant argues that the court improp-
erly found that her breach of the stipulated judgment
was wilful. We are not persuaded, and, as previously
stated, our resolution of this issue is dispositive of the
remainder of the defendant’s claim regarding her equita-
ble nonforfeiture defense.
   ‘‘Whether a party’s conduct is wilful is a question of
fact. . . . The term has many and varied definitions,
with the applicable definition often turn[ing] on the
specific facts of the case and the context in which it
is used.’’ (Citation omitted; internal quotation marks
omitted.) Saunders v. Firtel, 293 Conn. 515, 530, 978
A.2d 487 (2009). ‘‘As we previously have observed . . .
wilful has been defined ranging from ‘voluntary; know-
ingly; deliberate . . . [i]ntending the result which actu-
ally comes to pass; designed; intentional; purposeful;
not accidental or involuntary’ to ‘[p]remeditated; mali-
cious; done with evil intent, or with a bad motive or
purpose, or with indifference to the natural conse-
quences.’ ’’ Id., 530–31. Wilful misconduct has also been
defined as intentional conduct that is ‘‘deemed highly
unreasonable or indicative of bad faith.’’ Id., 531.
   With respect to whether the defendant’s breach of
the stipulation was wilful, the court stated as follows:
‘‘[T]he court finds that the evidence is clear that the
defendant wilfully violated the stipulation. She invited
[Moore] to her apartment for a birthday party . . . .
Furthermore, the video evidence presented at trial is
further evidence that [the defendant] allowed [Moore]
to be on the premises without calling the police, in
violation of the written stipulation.’’ Those findings,
along with our review of the record as a whole, fully
support the court’s determination that the defendant
wilfully violated her agreement under the stipulation
to ‘‘not allow or permit [Moore] to enter her unit or
accompany her in the common areas of the property,
including all outside areas and the parking lot.’’
   The defendant was represented and assisted by coun-
sel when she signed the stipulation. She testified that
her counsel went over the terms of the stipulation with
her and that she never told her attorney that she did
not understand what was in the agreement. Although
she also testified that she did not fully understand her
duties under the stipulation, the trial court was not
required to credit that testimony. Furthermore, her
alleged lack of understanding was belied by her testi-
mony that she had instructed Moore that he was not
allowed on the premises and that she was in the process
of obtaining a restraining order against Moore. The
defendant never disputed that she invited Moore to her
apartment on his birthday to cook him dinner, and it
can be reasonably inferred from the fact that she and
Moore initially tried to hide his presence from Simon
and May-Bailey that she knew his presence was in viola-
tion of the stipulation and that she sought to avoid
being caught. Nor was the birthday dinner an isolated
incident as evidenced by the photographs showing the
defendant permitting Moore to enter the premises on
a prior occasion. The defendant thus knowingly, volun-
tarily, and deliberately allowed Moore to be on the
premises despite her promise not to allow him in her
apartment or the common areas. The defendant has
failed to demonstrate that the court improperly deter-
mined that her violation of the stipulation was wilful,
which finding alone was a sufficient basis for denying
her equitable relief.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    Moore also was named as a defendant in the underlying summary process
complaint, but he never filed an appearance with the trial court, which
rendered a default judgment against him indicating that he never had any
right or privilege to occupy the premises. Moore never filed an appeal from
the summary process judgment, nor has he participated in the present
appeal. Accordingly, we refer to Hughes as the defendant throughout this
opinion and to Moore by name.
   2
     Although ordinarily an appeal will not lie from an execution issued in
a summary process action because the execution merely effectuates the
judgment of possession and, thus, is not itself an appealable order or judg-
ment; see Iannotti v. Turner, 32 Conn. Supp. 573, 575, 346 A.2d 114, cert.
denied, 169 Conn. 709, 344 A.2d 357 (1975); we construe the present appeal
as more analogous to a challenge to the summary enforcement of a judgment,
which, even in the case of a stipulated judgment, we have found constitutes
an appealable final judgment. See Bernet v. Bernet, 56 Conn. App. 661, 664,
745 A.2d 827, cert. denied, 252 Conn. 953, 749 A.2d 1202 (2000).
   3
     For clarity and ease of discussion, we have combined and reordered the
claims as they are set forth in the defendant’s brief.
   4
     According to May-Bailey’s uncontested testimony, Cathedral Green is a
twenty-eight unit facility composed of fourteen ‘‘service enriched’’ units
funded by the state to provide special services to families in need, and
fourteen other units that are designated as affordable housing. The defendant
lived in one of the affordable housing units.
   5
     Because we conclude that the court properly found that the defendant
wilfully breached the stipulated judgment, and because that finding is dispos-
itive of whether the defendant established her entitlement to equitable relief,
we need not address the defendant’s other arguments, namely, whether the
court improperly balanced the relative harm of the parties or whether it
improperly determined that the breach of the stipulated judgment was
not reparable.
   6
     ‘‘Although originally articulated in the context of the nonpayment of
rent, the doctrine of equitable nonforfeiture may be applicable in evictions
arising from violations of other lease terms.’’ Presidential Village, LLC v.
Phillips, supra, 325 Conn. 407.